DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is responsive to the amendment filed on 3/31/2021.  Claim 13 has been added.  Claims 1, 4-7, 13 are pending.  Claims 8-12 are canceled.  Applicant’s arguments have been considered.  Claims 1, 4-7 are finally rejected for reasons below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, and 4-6, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirohisa Akita et al. (JP 2011/054563 A, see Machine Translation, newly cited in IDS ) in view of Katsumi Tanaka et al. (JP 2000123799 A, see Machine Translation, newly cited in IDS) and further in view of Guo et al. (US 6, 294,607 B1).
Regarding claim 1, Akita discloses a packaging material for an electrochemical cell ([0011]), comprising a base material layer (11) including a stretchable nylon film such as polyamide resin (i.e. stretched polyamide film, [0040]). Akita discloses that the base material layer (11) is the outermost layer and is exposed to outside of the packaging material ([0031] and Fig. 1). Akita discloses a matte varnish layer (i.e. base material protective layer) is formed on the upper surface of the base material layer ([0023]). Akita discloses that the matte varnish layer (i.e. base material protective layer) is in contact with the base material layer (11) ([0023] and Fig. 1). Akita discloses that the matte varnish layer (i.e. base material protective layer) increases the slippery of the surface of the packaging material for the electrochemical cell (i.e. the base material protective layer protects the base material layer, [0024]). Akita discloses that the matte varnish layer (i.e. base material protective layer) includes a urethane type olefin type material (i.e. urethane resin) and silica type material (i.e. filler) ([0037]). Akita discloses a thermoadhesive resin layer (i.e. sealant layer, 15) is the innermost layer ([0051]). Akita discloses that a metal foil layer (12) is interposed between the base material layer (11) and the thermoadhesive resin layer (i.e. sealant layer, 15) (Fig. 1). Akita discloses that an adhesive layer 
Akita is silent as to the claim limitation below:
(a) “The base material protective layer has a thickness of 1 to 5 microns”
(b) “a content of the filler of-included in the base material protective layer is in a range of 1% by mass to 50% by mass.” 
	(c) “the base material protective layer contains a urethane resin formed from at least one selected from the group consisting of a polyester polyol and an acrylic polyol, each of which contains a group having a hydroxyl group in the side chain thereof, and the urethane resin includes an isocyanate curing agent and the urethane resin includes an isocyanate curing agent.”
Regarding (a), Tanaka teaches a packaging material used for a secondary battery ([0008]). Tanaka teaches that the packaging material comprises of a stretched film (i.e. base material layer) having at least a coating layer (i.e. base material protective layer) ([0010]). Tanaka teaches that the coating layer is on the outermost surface of the packaging material ([0009]). Tanaka teaches that the packaging material is laminated with an urethane-based dry laminating adhesive ([0011]). Tanaka teaches that the coating layer (i.e. base material protective layer) is selected from a urethane resin ([0010]). Tanaka teaches the thickness of the coating layer (base material protective layer) is 1 to 10 microns ([0015]). Tanaka teaches that the desired thickness of the coating layer is critical in order to prevent pinholes and improve performance of the battery ([0015]).  

Regarding (b), Akita discloses that the matte varnish layer (i.e. base material protective layer) includes a silica type material (i.e. filler) ([0037]). Akita discloses that a matte varnish is obtained by adding an appropriate amount of a matting agent such as silica-based material to an olefin material ([0037]).  Therefore establishing that the amount of silica (i.e. filler) in the base material protective layer is a result effective variable (adding appropriate amount) that should be optimized (see MPEP 2144.05 Part II. ROUTINE OPTIMIZATION, A. Optimization Within Prior Art Conditions or Through Routine Experimentation). 
Akita does not explicitly disclose that the content of the filler is in a range of 1% by mass to 50% by mass. 
It would have been obvious at the time of the claimed invention for a person having ordinary skill in the art to optimize the claimed mass percent of silica (i.e. filler) in order to achieve desirable matte varnish and thereby add an appropriate amount, which is used to protect the base material layer.
Regarding (c), Yoshida teaches a urethane resin comprising an adhesive having excellent weather resistance flexibility.  It contains polyisocyanate as a curing agent, and a polyhydric hydroxyl compound at a ratio of 9:1 to 1:9.  See Abstract.  The composition uses acrylic polyol (see Example 1).  
	Yoshida clearly teaches that the NCO/OH ratio is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a polyisocyanate as a curing agent and adjust its amount to the polyurethane of Akita, as taught by Yoshida, for the benefit of having excellent weather resistance flexibility.  
Regarding claim 4, Akita discloses that the pigment is carbon black ([0034]). 
Regarding claim 5, Akita discloses that the matte varnish layer (i.e. base material protective layer) includes silica-based material (i.e. filler) ([0037]).
Regarding claim 6, Akita discloses that the matte varnish layer (i.e. base material protective layer) includes a lubricant ([0024]). 
Regarding claim 13, refer to feature (c) above.

7. 	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirohisa Akita et al. (JP 2011/054563 A, see Machine Translation, newly cited) in view of Katsumi Tanaka et al. (JP 2000123799 A, see Machine Translation, newly cited) and further in view of Guo et al. (US 6, 294,607 B1) as applied to claim 6 above and further in view of Yamashita et al. (US 7,285,334 B1 of record).
Regarding claim 7, Akita discloses that the matte varnish layer (i.e. base material protective layer) includes a lubricant ([0024]). 
Akita is silent to the claim limitation below:
“the lubricant includes fatty acid amide”
However, Yamashita teaches a similar battery packaging materials comprising various layers (e.g. Col.3/L5-14 and abstract).  Yamashita teaches a lubricant containing a fatty acid amide (Yamashita: Col. 60/L33-43). It is known in the art that the fatty acid amide is a type of a lubricant. 
. 
Response to Arguments
	Arguments filed 3/31/2021 are addressed below:
	In response to feature (a), Applicant mistakenly states that Guo is relied upon for this feature.  Applicant is advised to refer to Tanaka.  See rejection above.

	In response to feature (b), it is noted that the control parameters of the Applicant is not of issue in the instant claims.  Hence, the rejection is maintained.

	In response to feature (c), Applicant’s arguments to Guo are moot in view of the new grounds of rejection.  Please see Yoshida.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
10.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia Walls whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724